Citation Nr: 0611849	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  01-02 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from April 1968 to 
May 1977.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a May 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.

The veteran testified at a Board hearing that was held at the 
RO in November 2001.  A transcript (T) of the hearing has 
been associated with the claims file.  Thereafter, in April 
2002, the Board undertook additional development on its own 
in this matter pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  
This practice was invalidated in Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), and in November 2003, the Board remanded the case to 
the RO for additional development.  The case was recently 
returned to the Board.  

The issue of entitlement to service connection for a 
disability of the knees on a de novo basis is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran did not appeal a September 1977 RO rating 
decision that denied entitlement to service connection for a 
bilateral knee disability.

2.  The evidence received since the September 1977 rating 
decision is not cumulative, it does bear directly and 
substantially upon the specific matter under consideration, 
and it is so significant that it must be considered in order 
to fairly decide the merits of the claim of service 
connection for a bilateral knee disability.   

3.  The veteran has not submitted credible supporting 
evidence that claimed in-service stressors occurred and the 
record does not establish that the veteran engaged in combat 
in service.

4.  Diagnoses of PTSD are not based on a credible stressor 
from the veteran's active service that can be verified.


CONCLUSIONS OF LAW

1.  The September 1977 RO rating decision that denied 
entitlement to service connection for a bilateral knee 
disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2005). 

2.  New and material evidence to reopen the claim of 
entitlement to service connection for a bilateral knee 
disability has been submitted.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. §§ 3.156(a) (2000).

3.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 1154 (2002); 38 C.F.R. §§ 3.303, 
3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), was enacted on 
November 9, 2000, after the veteran filed his current claim 
to establish entitlement to service connection for PTSD and 
to reopen the claim of service connection for a disability of 
the knees.  The VCAA includes an enhanced duty on the part of 
VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  VA issued regulations to implement the VCAA in 
August 2001.  See, 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2005).  

Regarding the claim of service connection for PTSD, the May 
2000 rating decision, the February 2001 statement of the case 
(SOC), and the April 2005 supplemental statement of the case 
(SSOC) were post decision documents in this claim which 
though not satisfying the VCAA duty to notify, did provide 
him with the required information pursuant to 38 U.S.C. 
§§ 5104(a) and 7105. These documents outline the specific 
evidence that was considered when the determinations were 
made.  In addition, the veteran received additional 
assistance regarding the evidence needed to substantiate this 
claim of service connection for PTSD in separate development 
letters the RO and the Board issued in March 2000 and August 
2002, respectively.

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  The VCAA-directed letter issued in March 2004 
was issued pursuant to the November 2003 Board remand.  It 
constituted an affirmative notification required under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) from which the 
veteran had a one year period to submit evidence and 
information to substantiate the claim.  Its content was 
styled to ensure that his case was presented with whatever 
support is available.  The content of the notice he received 
was in a form that enabled him to understand the process.  He 
was informed that VA would make reasonable efforts to obtain 
any identified private medical evidence.  As such, the Board 
finds that the correspondence VA issued that was VCAA 
specific satisfied VA's duty to notify the veteran of the 
information and evidence necessary to substantiate his claim 
as required by Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The decision in Pelegrini v. Principi, 18 Vet. App 112 (2004) 
(replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The VCAA notice in this case was 
not provided to the veteran prior to the AOJ adjudication of 
the claim and as a result the timing of the notice does not 
comply with the express requirements of the law as found in 
Pelegrini.  However, the timing deficiency was cured pursuant 
to the November 2003 Board remand.  This produced the VCAA-
directed correspondence in March 2004 and the case was next 
reviewed at the RO in April 2005.  Thus the timing defect was 
nothing more than harmless error and having been subsequently 
cured, it was not prejudicial to the claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).

The decision in Pelegrini also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of his claim.  See also, VAOPGCPREC 01-04.  Collectively the 
correspondence that was VCAA specific or the more general 
duty to assist variety as noted above provided him the 
opportunity to submit any additional evidence he had in 
support of his claim.  The Board notes that the March 2004 
letter viewed in its entirety invited him to identify or 
submit any evidence that pertained to his claim.  
Furthermore, the August 2002 Board duty to assist letter was 
directed to the specific information needed to support the 
PTSD claim based on the stressors he identified at the 
hearing.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, 
essential fairness of the adjudication was advanced through 
the efforts to obtain information to provide a meaningful 
search of military records.  However, the veteran did not 
provide that information although being specifically 
requested to do so in March 2000 and August 2002 and each 
letter explained the need for detailed information.  The 
veteran had a meaningful opportunity to participate 
effectively in the processing of the claim through his 
hearing testimony and other opportunities to assist in the 
development of his claim.  The record shows that the RO and 
the Board completed extensive development of the claim.  
Furthermore, the Social Security Administration (SSA) advised 
the RO in September 2002 that the veteran was not entitled to 
disability insurance benefits and subsequent requests did 
produce SSA information but no additional medical records.  
In any event, the veteran did not indicate that SSA had 
information relevant to the verification of stressors in 
addition to the information already reported in the extensive 
VA treatment record or his hearing testimony.  The 
representative indicated in July 2005 that the SSA records 
were received.  The Board notes that neither recent 
presentation from the representative demanded another request 
to SSA or implied that SSA had additional records that were 
relevant.  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  The veteran has established a current diagnosis of 
PTSD.  The RO did not contact the service department for 
specific unit operations during the veteran's service in 
Vietnam since the veteran did not provide information to 
facilitate a meaningful search.  Thus, the Board rejects the 
representative's objection in October 2005 to the development 
of the claim.  It overlooks the fact that the development 
actions were limited through the veteran's failure to 
cooperate.  The duty to assist is not always a one-way 
street, particularly where, as here, the veteran may or 
should have information that is essential in obtaining 
corroborating evidence.  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  The Board correspondence in August 2002 was 
issued after the Board hearing and it asked for specific 
information regarding rocket attacks at DaNang, exposure to 
bomb explosions and an aircraft crash.  The correspondence 
also explained the specificity was necessary to have the 
United States Armed Service Center for Unit Records Research 
(now known as U.S. Army and Joint Services Records Research 
Center (JSRRC)) conduct a meaningful search.  Furthermore, 
the Board is unable to assemble from the record a coherent 
statement of information that could facilitate a meaningful 
search of unit records.  As will be discussed below, the 
record contained isolated, vague and often contradictory 
references regarding material elements, not the least being 
the time period and medical treatment he claimed to have 
received at the time.  Thus, the Board finds the development 
is adequate when read in its entirety, and that it satisfied 
the directive in the remand order and the obligations 
established in the VCAA.  The duty to assist having been 
satisfied, the Board will turn to a discussion of the issue 
on the merits. 

Regarding the application to reopen the claim for service 
connection for a disability of the knees, the VCAA 
specifically provided that nothing in amended section 5103A, 
pertaining to the duty to assist claimants, shall be 
construed to require VA to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured.  38 U.S.C.A. § 5103A(f).  In the decision below, 
the Board has reopened the veteran's claim for service 
connection for a bilateral knee disability.  Therefore, 
regardless of whether the requirements of the VCAA have been 
met in this case, no harm or prejudice to the appellant has 
resulted since this determination is favorable to the veteran 
on the appealed issue of whether he has submitted new and 
material evidence.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 
119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.  Furthermore, the Board is granting the 
application to reopen and remanding the claim to the RO 
through the AMC to initially decide the reopened claim of 
service connection on the merits.  Thus, any notice defect 
with respect to information concerning the evidence needed to 
initially evaluate the disability and choose an effective 
date when a service connection claim is granted shall be 
addressed on remand in connection with the de novo review of 
the claim.  Furthermore any similar deficiency in the notice 
with respect to the claim of service connection for PTSD is 
moot since the Board is denying the claim.  See 
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 (U.S. 
Vet. App. March 3, 2006).


Analysis

Bilateral Knee Disability

The RO rating decision in September 1977 denied service 
connection for a disability of the knees on the basis that a 
knee condition was not found of the last examination.  In 
making its determination, the rating board considered service 
medical records dated in December 1971 and January 1972 
showing bilateral knee pain and left knee swelling with 
negative X-ray that was assessed as chondromalacia, and a VA 
examination in August 1977 showing a diagnosis of history of 
knee pain with normal general medical examination.  There was 
also a normal radiology evaluation of the knees.  The veteran 
was notified of this determination by letter dated in 
September 1977 mailed to his address of record.  

RO decisions are final based on evidence on file and may not 
be revised on the same factual basis.  38 C.F.R. § 20.1103.  
The RO received the veteran's recent application to reopen 
the claim in September 1999.  For applications to reopen 
filed prior to August 29, 2001, new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a) (2000).  
"New evidence" is that which is not merely cumulative of 
other evidence of the record.  See Elkins v. West, 12 Vet. 
App. 209, 216 (1999) (en banc).  Evidence is "material" 
where it is relevant to and probative of the issue at hand.  
See Evans v. Brown, 9 Vet. App. 273, 283-84 (1996), overruled 
in part by Hodge v. West, 155 F.3d 1356 (Fed.Cir.1998); but 
see Anglin v. West, 203 F.3d 1343, 1347 (2000) (recognizing 
that the Court's analysis in Evans remained intact save for a 
requirement that new and material evidence be so significant 
as to create a reasonable possibility that the outcome of the 
earlier, final decision would be changed).

In determining whether evidence is new and material for 
purposes of deciding whether a case should be reopened, "the 
credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Only in cases in 
which the newly submitted evidence is "inherently false or 
untrue" does the Justus presumption of credibility not 
apply.  Duran v. Brown, 7 Vet. App. 216, 220 (1994).  A 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  An extensive record of 
medical treatment supplemented his Board hearing testimony 
that recalled pain problems with the knees during service and 
an ongoing problem with the knees thereafter, and currently 
having degenerative joint disease (T 10-11).  The record 
shows osteoarthritis of the knees being mentioned in medical 
evaluations in 2001, and there is evidence of a left knee 
medial meniscus tear and bilateral degenerative changes in a 
May 2000 diagnostic radiology assessment of the knees.  

New and material evidence must be probative of the 
"specified basis" for the last disallowance.  Evans, 9 Vet. 
App. at 284.  The Board must assess the probity of newly 
submitted evidence before a case is reopened.  See Evans, 9 
Vet. App. at 283-84 (defining materiality as probative of the 
issues at hand); see also Justus, 3 Vet. App. at 513 
(classifying credibility and weight as issues of fact to be 
determined after reopening, and materiality to be determined 
before reopening).   The specified basis for the denial in 
September 1977 was, in essence, that the record did not show 
current evidence of a disability of the knees.  That element 
has been satisfied with the current diagnosis of degenerative 
changes/arthritis of the knees and a meniscal tear of the 
left knee, and the evidence of continuity in the sworn 
testimony.

Thus, the record as it stands contains competent evidence of 
a current disability of the knees, with the left knee more 
symptomatic as at was in service.  In addition there is sworn 
testimony of continuity of symptomatology which is 
supplemented in VA reports in 1978 and 1982 but with no 
diagnosis of a current disability at that time.  
Collectively, the recent medical and competent lay testimony 
serves as the predicate to reopen a claim under section 5108 
when viewed with other evidence.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993); see also Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993).  The appellant meets his threshold 
burden of submitting new and material evidence in order to 
reopen his claim, and the benefit of the doubt doctrine does 
apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


PTSD

To establish service connection for PTSD the three elements 
necessary are: (1) a current medical diagnosis of PTSD; (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  38 C.F.R. § 3.304(f); Cohen 
(Douglas) v. Brown, 10 Vet. App. 128, 137 (1997).

At the time, the veteran submitted his claim of service 
connection for PTSD, section 3.304(f) provided in pertinent 
part that eligibility for service connection of PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to this combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (1999) as amended effective March 7, 1997, 64 Fed. 
Reg. 32807-32808 (June 18, 1999); see 38 U.S.C.A. § 1154(b) 
(West 1991); see also Cohen (Douglas), 10 Vet. App. at 138; 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  The provisions 
set forth above are retained in recent amendment to section 
3.304(f) that addressed PTSD claimed as a result of personal 
assault.  38 C.F.R. § 3.304(f) (2002).  

The amendment of section 3.304 in June 1999 was intended to 
correct certain regulatory deficiencies principally regarding 
PTSD claims based upon combat stressors.  The Board notes 
that 38 C.F.R. § 3.304(f), as written above was amended to 
conform to the Cohen holding. 64 Fed. Reg. 32807 (1999).  
However, a veteran is still required to show evidence of a 
current disability and a link between that current disability 
and service.  See Kessel v. West, 13 Vet. App. 9, 17-19 
(1999) (holding that section 1154(b) does not obviate the 
requirement that the veteran submit evidence of a current 
disability and evidence of a nexus between the current 
disability and service); see also Clyburn v. West, 12 Vet. 
App. 296, 303 (1999).

"Engaged in combat" requires that a veteran have participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  However, 
the issue of whether any particular set of circumstances 
constitutes engagement in combat with the enemy must be 
resolved on a case-by-case basis under the facts of each 
case.  Any evidence that is probative of the issue of whether 
a veteran engaged in combat may be used by a veteran to 
support a veteran's assertion that he was engaged in combat.  
The benefit-of-the-doubt rule applies to determinations of 
whether a veteran engaged in combat with the enemy.  If there 
is a balance of positive and negative evidence, the issue 
must then be resolved in the veteran's favor.  VAOPGCPREC 12-
99; see 38 U.S.C.A. § 1154(b) (West 2002); Gaines v. West, 11 
Vet. App. 353, 359 (1998).

Where the claimed stressor is not related to combat, such as 
the munitions explosion and aircraft explosion, the veteran's 
lay testimony itself, will not be enough to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain evidence that corroborates the veteran's testimony as 
to the occurrence of the claimed stressor.  See Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996); see Dizoglio v. 
Brown, 9 Vet. App. 163 (1996); Zarycki, supra.  The requisite 
additional evidence needed for corroboration may be obtained 
from sources other than the veteran's service medical 
records.  Moreau, supra; see also Patton v. West, 12 Vet. 
App. 272, 277 (1999).

Also in Cohen it was pointed out that the 1996 amending of VA 
rating criteria pertaining to recent disorders included 
adoption of the nomenclature of DSM-IV (American Psychiatric 
Association, Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, 1994), and that § 3.304(f) did not 
specifically set forth any requirements regarding the 
sufficiency of a stressor and the adequacy of symptomatology 
to support a diagnosis of PTSD.

The holding in Zarycki v. Brown, 6 Vet. App. 91 (1993), set 
forth the analytical framework for establishing a veteran's 
exposure to a recognizable stressor during service, a 
critical element of the determination of whether a veteran 
has PTSD that is related to service.  Under 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304, and the applicable VA Manual 
21-1 provisions, the evidence necessary to establish the 
existence of a recognizable stressor during service to 
support a claim of entitlement to service connection for PTSD 
will vary depending on whether or not the veteran "engaged in 
combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 
66 (1993).

Whether or not the veteran "engaged in combat with the enemy" 
must be determined through recognized military citations or 
other supportive evidence.  If the determination with respect 
to this step is affirmative, then (and only then), a second 
step requires that the veteran's lay testimony regarding the 
claimed stressors must be accepted as conclusive as to their 
actual occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," e.g., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki, 6 Vet. App. at 98.  

The holding in West v. Brown, 7 Vet. App. 70 (1994), in 
elaborating on the analysis in Zarycki, found that in 
addition to demonstrating the existence of a stressor, the 
facts must also establish that the alleged stressful event 
was sufficient to give rise to PTSD, and that the sufficiency 
of the stressor is a medical determination.  Furthermore, a 
psychiatric examination for the purpose of establishing the 
existence of PTSD was deemed inadequate for rating purposes 
where an examiner relies on events whose existence had been 
rejected.

The VA has set forward criteria of "conclusive evidence" to 
establish a combat related stressor.  These criteria are 
defined as: (a) a claim that the stressor is related to 
combat and (b) a demonstration in the record that the 
claimant ("in the absence of evidence to the contrary") has 
been awarded certain specific recognized awards or 
decorations identified in 38 C.F.R. § 3.304(f) or VA 
ADJUDICATION MANUAL M21-1, Part III, 5.14 (rescinded and 
replaced by: M21-1MR, Part III, IV and V change dated 12-13-
05).  The examples include certain awards specifically 
denoting combat participation (the Combat Infantryman Badge 
and the Combat Action Ribbon), a decoration awarded for 
combat incurred wounds (the Purple Heart Medal), and certain 
decorations that are awarded only for valor in combat with 
the enemy.  The record in this case shows the veteran was not 
awarded any of these awards.  The record of separation shows 
he received the Vietnam Service Medal, Republic of Vietnam 
Campaign Medal and the Republic of Vietnam Gallantry Cross 
with Palm.  The record showed he had military ratings as a 
munitions handler and specialist and munitions foreman during 
service in the Air Force.

The record shows that the veteran had complained of 
depression during the later years of his military service, 
that according to the record was related in part to personal 
problems and at the time he was evaluated for episodic 
excessive drinking.   However, he was found normal 
psychiatrically on the separation examination in February 
1977, although there was an elaboration of his past problems.  

The veteran based his claim on events he recalled from his 
service in Vietnam.  The examiners in reporting PTSD 
apparently accepted the veteran's account of being exposed to 
traumatic events.  However, as noted previously, the 
veteran's recollections are vague and contradictory.  For 
example, on a VA examination in 1977, he related a back 
problem to Thailand in 1969 and on reexamination in 1978 he 
related a back condition to Thailand in 1971.  Although the 
service records note back pain early in 1973 and again later, 
early in 1976, there is no history of a remote precipitating 
event, and the record shows he was treated at stateside 
installations on both occasions.  Furthermore, the separation 
examination noted the veteran complained of recurrent back 
pain by history since 1970.  It is pertinent to note that the 
clinical records showing treatment in Thailand from May 1969 
through February 1970 contain no reference to a back injury 
and include a December 1969 hospital report for pneumonia 
that noted an unremarkable past history, review of systems 
and physical examination.  A June 1970 clinical record entry 
noted his recent transfer as a bomb handler and that he had 
no significant disqualifying problem or character deficit.  
The record of additional treatment in Thailand from June 1971 
to January 1972 is also pertinently unremarkable.  In 
addition, the VA records and hearing testimony are 
inconsistent with respect to the time he placed himself in 
Vietnam, as it varies from six months to several years in the 
reports.

A VA clinical record in October 1979 shows diagnoses of 
alcoholism, and anxiety with suicidal delusions and notes the 
veteran was an Air Forces explosives expert stationed on 
Vietnam from 1969 to 1972 and had flashbacks and nightmares 
about a friend being killed by a bomb he built.  The earlier 
VA examinations and subsequent clinical record however are 
essentially unremarkable from a psychiatric standpoint other 
than a reference to "flashbacks from South East Asia" in a 
February 1982 VA examination for claimed residuals of 
herbicide exposure.  On further examination in April 1982 he 
reported "nightmares and flashbacks," without further 
elaboration.  However, regarding a back injury he recalled 
that in 1970 he was in the vicinity of an aircraft that blew 
up and he was thrown off the back of a truck.  

Initially, the VA records from the mid 1990's noting PTSD as 
a diagnostic impression were vague in describing events 
relating to the currently reported nightmares and flashbacks.  
However, in January 1999 he related his seasonal increase in 
symptoms to anniversaries of injury in an ammunition dump 
explosion in December and his aircraft blowing up in 
November, although the report did not state what year the 
events occurred.  He stated in another report early in 1999 
that he sustained back trauma in the explosion which made 
several disc's bulge out.  In another contemporaneous 
clinical report, he recalled being on temporary duty to the 
DaNang air field for about six months in bomb/ordinance 
disposal, but without specificity as to the dates of service.  
The report of psychological testing in March 2000 that found 
he met current diagnostic criteria for the PTSD diagnosis did 
not identify claimed stressors.  However, at the Board 
hearing he recalled in 1969 being, or being thrown, about 200 
yards from munitions exploding and an aircraft explosion at 
DaNang that knocked him to the ground and hurt his back.  He 
also recalled a mortar attack in 1969 when he arrived at 
DaNang (T 4-7, 9-11).  He also recalled a friendly fire 
incident but stated it was not reported (T 11).  In a January 
1990 deposition on file he stated he saw action in Vietnam in 
the Air Force, saw people blown up, and had flashbacks (T 8).  

A September 2001 clinical record entry noted he recalled hip 
and back injuries were sustained when he was blown-up getting 
out of a munitions vehicle and that he sustained a concussion 
when an aircraft blew up.  The diagnosis of PTSD is 
consistently reported, and in September 2004 revisiting his 
military history briefly noted Vietnam service form 1969 to 
1972 with "lots of mishaps" including being thrown 200 
yards and injuring his back when a bomb exploded.  

The Board's finding at this point is simply a determination 
that the current evidence, including the information in the 
service records regarding all awards received during his 
active service, does not provide conclusive evidence of 
combat participation.  The record does not corroborate 
participation in or otherwise present the Board with 
"conclusive evidence" that the claimant "engaged in combat 
with the enemy" under 38 U.S.C.A. § 1154(b), and as discussed 
in Sizemore v. Principi, 18 Vet. App. 264, 272-73 (2004).  
Thus, his assertions, or a notation in a VA record in June 
1999 of "combat exposure" standing alone, cannot as a 
matter of law provide evidence to establish that he "engaged 
in combat with the enemy" or that an event claimed as a 
stressor occurred.  Dizoglio v. Brown, 9 Vet. App. 163 
(1996).  Furthermore, as a matter of law, "credible 
supporting evidence that the claimed [in- service] event 
actually occurred" cannot be provided by medical opinion 
based on post-service examination.  Moreau, 9 Vet. App. at 
394-96.  Thus, other "credible supporting evidence from any 
source" must be provided to insure that the event alleged as 
the stressor in service occurred.  Cohen, 10 Vet. App. at 
147.  The narrative information extracted from the service 
medical records does not offer any supporting information for 
noncombat-related events, the munitions exploding or aircraft 
crash, which is deemed significant from the standpoint of his 
credibility since he asserted a significant back injury as a 
result of these stressors and medical treatment. 

As a result, the analysis of stressor verification is not so 
much bisected by whether the event is "combat" or 
"noncombat," but whether there is "conclusive evidence" of a 
combat stressor, or "credible supporting evidence from any 
source" of a combat or noncombat stressor.  Again, the Board 
must point out that the Board's review is frustrated by the 
veteran's failure to provide information to facilitate a 
search of unit records.  There is no corroboration of his 
recollection of a mortar attack or serious injury as he 
claimed from explosions.  The existence of a stressor, but 
not its sufficiency, is an adjudication determination.  The 
Manual M21-1 provides that if medical evidence establishes 
the diagnosis of PTSD, and development is complete in every 
respect but for confirmation of the in-service stressor, the 
JSRRC should be contacted.  But the record currently does not 
contain the type of information that would facilitate a 
search to corroborate any of his claimed stressors.  

Although the veteran has been diagnosed with PTSD, the 
question of whether he was exposed to a stressor in service 
is a factual determination for adjudicators.  Just because, 
as in this case, a physician or other health professional 
accepted the appellant's description of his experiences as 
credible and diagnosed appellant as suffering from PTSD does 
not mean the Board is required to grant service connection 
for PTSD.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  See 
also Wood, supra.

In light of the above considerations, the problems that arise 
within the veteran's claim of entitlement to service 
connection for PTSD are clear as reflected in the foregoing 
discussion of his specified claimed stressors.  In summary, 
in order for the veteran to succeed in this claim, his 
alleged stressors must be verified.  A verified stressor, and 
not an unverified alleged stressor or an event that does not 
constitute a "stressor," must then form the basis of a 
diagnosis of PTSD.  

The veteran's accounts of an alleged stressor not only must 
be confirmed, his lay evidence must otherwise be found 
credible.  The credibility to be accorded to the appellant's 
lay testimony or written statements is within the province of 
the adjudicators and is not a matter of medical expertise.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Here, there 
exists no doubt that the veteran has been diagnosed with 
PTSD, which has been linked to subjectively provided 
stressors.  The documentation does not place him in any 
action, such as he described in connection with events in 
Vietnam that could come within the definition of engaging in 
combat with the enemy as reflected in the relevant VA General 
Counsel opinion.  The service medical records are extensive 
and they do not include anecdotal evidence that could support 
the veteran's assertions and, as stated previously they do 
not contain any direct reference to corroborate stressors and 
he has not assisted in providing information to verify 
claimed stressors.  

In conclusion, the Board has determined that there is no 
credible supporting evidence that a claimed in-service 
stressor actually occurred.  West, 7 Vet. App. at 79-80.  
Indeed, the information from the service records failed to 
record the incidents the veteran alleged to have occurred, 
and he did not specify any other incident on the VA clinical 
evaluations that could be corroborated based on the 
information he gave.  Thus, the record supports the Board's 
finding that the diagnosis of PTSD is based on unverified 
stressors.

The record does not allow for application of the liberalized 
standard for such claims established in Pentecost v. 
Principi, 16 Vet. App. 124, 127-28 (2002) since there is no 
independent evidence of events he described.  Unlike the 
situation in Pentecost where there existed specific dates 
when attacks occurred and morning report information from 
which personal exposure could be inferred, the record in this 
case contains only vague references without any specificity 
from which the veteran's personal exposure could be inferred.  

The Board has also reviewed the record in light of the 
holding in Nat'l Org. of Veterans" Advocates v. Sec'y of 
Veterans Affairs, 330 F.3d. 1345, 1352 (Fed. Cir. 2003).  In 
summary, the holding was that a VA regulation that required 
"credible supporting evidence" of the occurrence of a 
stressor in non-combat-related PTSD claims was valid, as the 
regulation did not alter VA's obligation to consider all 
evidence, and that a veteran's statement is certainly 
evidence that must be considered by VA in adjudicating a PTSD 
claim.  Further, 38 C.F.R. § 3.304(f) does not alter the VA's 
obligation to review the entire evidence of record, including 
all pertinent medical and lay evidence, when making a 
determination regarding service connection.  In addition, 
under 38 C.F.R. § 3.304(b)(2), history conforming to accepted 
medical principles should be given due consideration, in 
conjunction with basic clinical data, and be accorded 
probative value consistent with accepted medical and 
evidentiary principles.  The appellate court concluded that 
38 C.F.R. § 3.304(f) is not contrary to 38 U.S.C.A. § 
1154(a); nor is it arbitrary or capricious.  The addition of 
a specific reference to lay evidence in 38 U.S.C.A. § 5107(b) 
does not preclude the requirement in 38 C.F.R. § 3.304(f) of 
"credible supporting evidence."  Because § 3.304(f) is 
consistent with 38 U.S.C.A. § 5107(b) by not precluding the 
consideration of lay evidence, section 3.304(f) is valid.  
See also Moran v. Principi, 17 Vet. App. 149, 155-59 (2003).

Thus, having accorded due consideration to the veteran's 
statements and testimony, medical reports, and to official 
records, the Board concludes there is no credible evidence 
that the veteran engaged in combat and there are no 
corroborated military stressors of a non-combat nature.  In 
light of the above, there is not an approximate balance of 
positive and negative evidence to which the benefit-of-the-
doubt standard applies.  The claim is denied with the 
preponderance of the evidence against entitlement to service 
connection for PTSD at this time.


ORDER

New and material evidence having been submitted to reopen the 
claim of entitlement to service connection for a bilateral 
knee disability, the appeal is granted to this extent only. 

Service connection for PTSD is denied.





REMAND

As noted above, the veteran's claim of entitlement to service 
connection for a bilateral knee disability has been reopened 
and will be considered by VA on the merits.  

The record does not refer to a preexisting disability of the 
knees and the record shows recent objective evidence of a 
disability of both knees, with a more symptomatic left knee.  
Upon consideration of this evidence, the Board finds that the 
record does not contain sufficient competent medical evidence 
to decide the veteran's claim for service connection.  See 38 
C.F.R. § 3.159(c)(4) (2005). Therefore, this case will be 
remanded for the purpose of obtaining a medical opinion on 
the question of whether the veteran currently has a 
disability of either knee related to service.  There are 
additional duty to notify and assist obligations that must be 
completed, as described below.  

Accordingly, the veteran's claim is REMANDED for the 
following:

1.  The RO must review the claims file and ensure 
that all notice and development obligations have 
been satisfied in accordance with the provisions 
of 38 C.F.R. § 3.159 (2005).  The veteran should 
receive specific notice as to all elements 
necessary to substantiate his claim and the 
division of responsibilities between the veteran 
and VA in obtaining that evidence.  This includes 
notice that a disability rating and an effective 
date for the award of benefits will be assigned 
if service connection is awarded.  See 
Dingess/Hartman v. Nicholson, supra.  The veteran 
should be asked to identify all medical treatment 
for the knees at any time prior to, during or 
since military service.  The RO should assist the 
veteran in obtaining all relevant medical 
evidence.  If records sought are not obtained, 
the RO should notify the veteran of the records 
that were not obtained, explain the efforts taken 
to obtain them, and describe further action to be 
taken. Once obtained, all records must be 
permanently associated with the claims folder.

2.  Following completion of the above 
development, the veteran should be scheduled for 
a VA orthopedic examination. The claims folder 
must be made available to the physician for 
review prior to the examination and all necessary 
testing should be accomplished.  With regard to 
the service connection claim, based on a review 
of the medical evidence and the current 
examination, the physician must provide a 
diagnosis for any chronic disability of either 
knee that is found.  For any diagnosis of a 
chronic disability of either knee that is found, 
the physician should provide a medical opinion as 
to whether it is at least as likely as not that 
such disability is related to service on any 
basis, including the bilateral knee pain 
described in the service medical records in 
December 1971 and January 1972.  All factors upon 
which the medical opinion is based must be set 
forth for the record.

3. When the above development has been completed 
and the RO has complied with the notice and duty 
to assist provisions of 38 C.F.R. § 3.159, to 
include the appropriate time period for receipt 
of additional information or evidence, the RO 
should review the expanded record and 
readjudicate the issue on appeal. If any benefit 
sought remains denied, a supplemental statement 
of the case (SSOC) should be issued and the 
veteran and his representative should be afforded 
an opportunity to respond before the case is 
returned to the Board for further appellate 
review. The SSOC must contain notice of all 
relevant actions taken on the claim, including a 
summary of the evidence and applicable law and 
regulations considered pertinent to the issue 
currently on appeal, including 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002). 
Additionally, if the veteran does not appear for 
a scheduled examination, the SSOC should 
specifically refer to 38 C.F.R. § 3.655 (2005).

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


